5/23/2017
        Case                               Oxebridge
                8:15-cv-00011-TPB-CPT Document       ­ Christopher
                                                 146-13       FiledMark Paris
                                                                     12/20/19 Page 1 of 6 PageID 1619

    Oxebridge ­ Christopher Mark Paris ­ Broken
                       Wing

     Christopher Paris of Oxebridge ­ "de Twitter" on or about 20 May 2017. I mean, really...
       If Mr. Paris' Twitter account is "frozen" over "harassment", over 9 years he has 137
                                             "followers".

                             Come on Mr. Paris, show us the "harassment"! Evidence!
                                      (Broken Wing ­ Pity Me syndrome?)




http://oxebridge.co/Oxebridge­Twitter­and­Blog­23­May­2017.html                                         1/6
5/23/2017
        Case                               Oxebridge
                8:15-cv-00011-TPB-CPT Document       ­ Christopher
                                                 146-13       FiledMark Paris
                                                                     12/20/19 Page 2 of 6 PageID 1620




http://oxebridge.co/Oxebridge­Twitter­and­Blog­23­May­2017.html                                         2/6
5/23/2017
        Case                               Oxebridge
                8:15-cv-00011-TPB-CPT Document       ­ Christopher
                                                 146-13       FiledMark Paris
                                                                     12/20/19 Page 3 of 6 PageID 1621
             I mean, really ­ Who gives a darn abut his figgin' website to want to "hack" it.

                              This isn't reality. It's a true tin foil hat thing (see above).

          How many times has Paris claimed: "Law Enforcement is now Involved" over the
          years. Then again, now Mr. Paris claims "International Law" is involve. We dont'
                                               buy it.

          Give us a break. Who really could care enough to "hack" his Oxebridge website?
             If anything, Mr. Paris probably opened the "wrong" email and his Windows
                                     computer was compromised.

               We haven't tried his website to see if it loads. Not worth it. It's a standard
              libel/misinformation "Blog". Nothing more, and nothing less. It s Chris Paris'
                                    personal "Ripoff Report" website.

                                                  Now, more cr*p ­ Fritter Page 2




http://oxebridge.co/Oxebridge­Twitter­and­Blog­23­May­2017.html                                         3/6
5/23/2017
        Case                               Oxebridge
                8:15-cv-00011-TPB-CPT Document       ­ Christopher
                                                 146-13       FiledMark Paris
                                                                     12/20/19 Page 4 of 6 PageID 1622




http://oxebridge.co/Oxebridge­Twitter­and­Blog­23­May­2017.html                                         4/6
5/23/2017
        Case                               Oxebridge
                8:15-cv-00011-TPB-CPT Document       ­ Christopher
                                                 146-13       FiledMark Paris
                                                                     12/20/19 Page 5 of 6 PageID 1623
            Well, golly gee. Who IS that unmasked savior below? Are his claims true? We
          suspect he'll claim to be a 'Super Quality God" is a "parody". It surely is. He may
                                   have a constipation "cure", too!

                                                                   Chris Paris sez:




                                                                  Then again....




            Fair Use Screen Capture (with minor edit in the bottom Red area) from a pubic
                                          advertisement.




http://oxebridge.co/Oxebridge­Twitter­and­Blog­23­May­2017.html                                         5/6
5/23/2017
        Case                               Oxebridge
                8:15-cv-00011-TPB-CPT Document       ­ Christopher
                                                 146-13       FiledMark Paris
                                                                     12/20/19 Page 6 of 6 PageID 1624
                              Good golly ­ A "Quality God"! Who would have thunk?
                            2AM TV advertisement. Are "homeopathic" diet pills next?


                                                                  More to come!




                                                       Fair Use Screen Capture




                                                           Oxebridge Home Page




http://oxebridge.co/Oxebridge­Twitter­and­Blog­23­May­2017.html                                         6/6
